Opinion issued May 15, 2003









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00906-CR
____________

PATRICK DANIEL CARMICHAEL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 886228



 
MEMORANDUM  OPINION
          Appellant was charged with aggravated sexual assault of a child.  A jury found
him guilty of the lesser offense of indecency with a child and assessed punishment
at six years’ confinement.  We affirm.
 
Cruel and Unusual Punishment
          In his sole point of error, appellant contends that his six-year sentence violates
the prohibitions against cruel and unusual punishment found in the United States and
Texas Constitutions.  U.S. Const. amend. VIII; Tex. Const. art. I, § 13.  Appellant
argues that he should have received probation because he had no criminal history.
          To preserve error for appellate review, a defendant must make a timely,
specific objection, at the earliest opportunity, and obtain an adverse ruling.  Tex. R.
App. P. 33.1.  Appellant did not object at the sentencing hearing to his six-year
sentence on the basis of cruel or unusual punishment.  Nor did he raise the complaint
to the trial court.  Therefore, appellant has waived this issue.  See Rhoades v. State,
934 S.W.2d 113, 120 (Tex. Crim. App. 1996); Steadman v. State, 31 S.W.3d 738, 742
(Tex. App.—Houston [1st Dist.] 2000, pet. ref’d).  
          The sole point of error is overruled.  
Conclusion
          We affirm the judgment of the trial court.

                                                                                  Adele Hedges
                                                                                  Justice

Panel consists of Justices Hedges, Nuchia, and Keyes.

Do not publish.  Tex. R. App. P. 47.2(b).